Citation Nr: 9935296	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  97-12 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from March 1969 to November 
1974.   

This matter was last before the Board of Veterans' Appeals 
(Board) in July 1998, on appeal from an April 1996 rating 
decision of the Seattle, Washington, Department of Veterans 
Affairs (VA) Regional Office (RO).  Upon its last review, the 
Board found that the appellant had not submitted new and 
material evidence that was sufficient to warrant the 
reopening of his claim of entitlement to service connection 
for PTSD, previously denied by the Board in May 1989.  

By order dated March 31, 1999 and pursuant to the unopposed 
motion of VA, the United States Court of Appeals for Veterans 
Claims (Court) remanded the appellant's claim for 
readjudication under the Federal Circuit Court of Appeals 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).


FINDINGS OF FACT

1. In May 1989, the Board denied service connection for PTSD 
based upon the factual finding that the evidence did not 
support the occurrence of a verified non-combat stressor.

2. The evidence obtained since May 1989 does not bear 
directly and substantially on the specific matter under 
consideration, is either cumulative or redundant and is not, 
by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  





CONCLUSION OF LAW

New and material evidence has not been submitted sufficient 
to reopen the claim of service connection for PTSD. 38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.1100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for 
PTSD.  Initially, he seeks to reopen a claim of entitlement 
to service connection for PTSD, last denied by Board decision 
in May 1989.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In the interest of clarity, the Board will first briefly 
discuss the law and regulations which are relevant to this 
case.  The factual background of the case will then be 
reviewed.  Finally, the Board will analyze the claim and 
render a decision.

At the outset, the Board wishes to make it clear that it is 
cognizant of the instruction of the United States Court of 
Appeals for Veterans Claims in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991): "A remand is meant to entail a critical 
examination of the justification for the decision.  The Court 
expects that the BVA will reexamine the evidence of record, 
seek any other evidence the Board feels is necessary, and 
issue a timely, well-supported decision in this case."

Relevant Law and Regulations

Service connection

Pertinent law and VA regulations generally provide that 
service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
or disease in line of duty.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1999).

Under the governing regulation, 38 C.F.R. § 3.304(f), service 
connection for PTSD requires the presence of three elements: 
(1) A current medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in- service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  See also Cohen v. Brown, 10 Vet. App. 127, 
138 (1997). The appellant's claim was denied in March 1989 
because the evidence of record did not show the presence of a 
verified stressor.

Finality/new and material evidence

Because the appellant's claim of entitlement to service 
connection for a psychiatric disorder had been previously 
denied by the May 1989 Board decision, it can only be 
reopened by the presentation of "new and material 
evidence."   38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(1999); see Stanton v. Brown, 5 Vet. App. 563, 566-567 
(1993).  By "new and material evidence" is meant that which 
was not previously submitted to agency decisionmakers which 
bears directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
The law provides that the submission of new and material 
evidence is a jurisdictional prerequisite to the Board's 
review of a previously denied and final claim.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened, and the 
Board will determine, based on all the evidence of record in 
support of the claim, and presuming credibility thereof, 
whether the claim is well-grounded pursuant to 38 U.S.C.A. § 
5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that the 
VA's duty to assist under 38 U.S.C.A. § 5107 has been 
fulfilled.  The Court noted in Elkins and Winters that the 
ruling in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
Federal Circuit Court "effectively decoupled" the 
determinations of new and material evidence and well-
groundedness.  Thus, if the Board determines that 
additionally submitted evidence is "new and material," it 
must reopen the claim and perform the second and third steps 
in the three-step analysis, evaluating claim for well-
groundedness in view of all the evidence, both new and old, 
and, if appropriate, evaluating the claim on the merits.  See 
Elkins and Winters, supra.

In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that decisions as to whether 
evidence can be considered as new and material must be based 
on a factual determination as to whether the evidence is new 
(not merely cumulative or redundant) and material (relevant 
and probative with respect to an issue) and so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Decisionmakers must apply the 
regulatory provisions of 38 C.F.R. § 3.156(a) to all attempts 
to reopen a claim.  Generally, decisionmakers must determine 
if the new evidence bears directly on the reasons for the 
prior denial of the issue and is so significant that it must 
be considered.  

In determining the issue of whether the additional evidence 
submitted is new and material, the credibility of the 
evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).  The Court has held that this 
presumption of credibility is not unlimited.  Specifically, 
the Court has stated that Justus does not require VA to 
consider patently incredible evidence (e.g. the inherently 
false or untrue) to be credible.  Duran v. Brown, 7 Vet. App. 
216 (1994); see Samuels v. West, 11 Vet. App. 433, 436 
(1998); see also Godfrey v. Brown, 7 Vet. App. 398, 407 
(1995) (Where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing "twenty-year 
history of back problems," as evidenced by "medical 
evidence" and the medical evidence as evidenced in the SSA 
file did not reflect such history, the SSA statement cannot 
be presumed to be credible when on its face it conflicts with 
the lack of substantiation for it in the very medical 
evidence on which it is expressly premised).

This presumption of credibility is accorded solely for the 
purpose of determining whether the case should be reopened.  
If the evidence is found to be new and material and the case 
is reopened, the presumption that it is credible and entitled 
to full weight no longer applies.  In the adjudication that 
follows the reopening, the Board, having accepted 
provisionally for reopening purposes the credibility of the 
new evidence, then must determine, as a question of fact, 
both the weight and credibility of the new evidence in the 
context of all the evidence, new and old.  Justus, 3 Vet. 
App. at 512-513.

Factual Background

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski,
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With these requirements of law, and in light of the 
appellant's contentions, the Board will review the evidence 
of record at the time of the Board's decision in May 1989 and 
the evidence submitted to reopen the claim.  The Board will 
then analyze the evidence in the context of the determination 
of whether the claim should be reopened.  


The "Old" Evidence

The appellant initially sought service connection for PTSD in 
December 1985.  He reported that he served for two months in 
Vietnam as a dog handler performing air base perimeter guard.  
He reported that since returning from Vietnam, he was very 
suspicious of other people and that he had "an exaggerated 
startle response."  The appellant reported that he had been 
participating in a "PTSD Rap Group" since June 1985.  

By letter dated in February 1986, the appellant was requested 
to provide a complete statement of the specific traumatic 
incidents which he alleged led to his claimed PTSD.  The 
appellant was requested to provide the necessary information 
by letter dated in July 1986.  In August 1986, the appellant 
responded that he was in "Phu Cat, Vietnam," and that he 
was a security dog handler.  He stated that he did not recall 
the unit's designation.  The appellant provided no other 
information.  

The appellant's service personnel record reveals that he was 
qualified to perform duties as a Security Policeman and a dog 
handler.  His record of foreign service assignments reflects 
that he was in Vietnam from October to December 1969.  His 
record of awards indicates that he is the recipient of the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Republic of Vietnam Campaign Medal.  In that portion 
of his personnel record designated for the recordation of 
combat activities, there are no entries.   

The appellant's service medical records reveal that in 
October 1974, he was recommended for separation after being 
diagnosed with an inadequate personality.  It was noted that 
the appellant then had no other psychiatric disorder.  The 
examiner noted that the appellant had outlined a long history 
of immature, impulsive behavior that had resulted in marginal 
adjustment.  The appellant reported dropping out of high 
school because of chronic fighting with teachers, and 
enlisting in the Air Force after a "chronic bout of 
dissidence with his parents."  The appellant's in-service 
adjustment was noted to be marginal, and he 
characteristically responded to stress with "easy rage, 
naivete, poor judgment, and maladaptive behavior."  It was 
further noted that the appellant was then angry and depressed 
over his wife's infidelity.  

Also of record is an October 1974 statement from T.O.M., the 
appellant's commanding officer.  In the statement, the 
appellant's commander reported that the appellant was having 
difficulty, and that "most of [the appellant's] problems 
appear to stem from his wife, whose actions have caused him 
to be on the brink of divorce and subsequent separation from 
his two children."  The commander further reported that the 
appellant's wife had twice complained in personal interviews 
that the appellant had not been selected for a "more 
prestigious position," and that the appellant had been 
relieved of duty for mistreating his dog.  

The appellant's report of separation from active duty 
reflects he was involuntarily discharged because of 
unsuitability, apathy, defective attitude, and an inability 
to expend effort constructively.  

In March 1987, it was reported that PTSD had been "ruled 
out" at the American Lake VA Medical Center (VAMC).      

The appellant underwent a VA Social and Industrial History 
examination during a VA hospitalization from September to 
November 1987.  He reported that in basic training, he was 
raped by Staff Sergeant W.  He further reported that he was 
raped while in Vietnam by another canine security specialist, 
who he did not name.  The appellant also claimed that in 
November 1969, while on security duties, he underwent 
machinegun fire by a newly arrived bunker guard.  The 
appellant reported that approximately one week later, he fell 
into a hole while on duty and severely injured his knee.  
While hospitalized, the appellant reported that he was 
exposed to severely injured soldiers who were awaiting 
transport back to the United States.  The appellant also 
stated that after his return to the United States, he learned 
that his assigned patrol dog had been killed during an attack 
on the base where he was previously stationed.  The examiner 
reported that the appellant reexperienced his claimed Vietnam 
traumas while he was driving, and that he regularly had 
nightmares.  A number of these nightmares were of the 
traumatic experiences of being raped.  

The appellant's account of his claimed stressors was 
similarly outlined in treatment records from the American 
Lake VAMC.  During an October 1987 psychosocial and social 
work assessment, the appellant reported that he was not 
exposed to enemy incoming fire or other combat experiences.  
With regard to the claimed in-service rapes, the appellant 
was not able to describe the facts and circumstances of these 
incidents.  He also reported that while hospitalized, he met 
a soldier who had sustained multiple amputations.  He also 
reported that he witnessed an A-7 fighter plane exploding in 
flight and crashing approximately one mile away.  

It was noted in a medical record progress note dated October 
8, 1987 that the appellant disclosed, for the first time, the 
claimed in-service rapes during a group therapy session.  The 
appellant informed the group that while in basic training, he 
was alone in his barracks with a training non-commissioned 
officer (NCO) who he described as being a large African-
American man.  According to the appellant, the training NCO 
accused him of "sabotaging the group's efforts," and forced 
the appellant against a wall locker.  The NCO then cursed and 
shouted at the appellant, and pushed him down on a bunk, 
pulled the appellant's trousers down and sexually assaulted 
him.  

In December 1987, PTSD "pre-military and military" was 
diagnosed.  The report reflects that the appellant also 
claimed that he was molested between the ages of 8 and 14 by 
a family friend.  In an October 1988 substantive appeal, the 
appellant reported that he had been subjected to hostile 
mortar fire while in Vietnam on many occasions.    

The May 1989 Board decision

In May 1989, the Board denied the appellant's claim, based on 
a specific finding  that the appellant was not exposed to a 
verified stressor or other traumatic event in service.  The 
Board observed in part that the appellant's account of his 
claimed stressors had been vague or generalized.

The additional evidence

In February 1990, the appellant sought to reopen his claim.  
He suggested that an Air Force security log for November 10, 
1969 would verify that he was exposed to friendly fire while 
on guard duty.  Upon the RO's inquiry, the U.S. Army and 
Joint Services Environmental Support Group (ESG) [presently, 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR)],  reported in August 1990 that it research failed 
to support the appellant's statement regarding the November 
10, 1969 incident as well as the death of his assigned patrol 
dog.  The ESG reported that information in support of the 
appellant's claim of sexual assault would not be in its 
possession unless the individuals concerned were tried by 
court-martial.  

During the course of the development of the appellant's 
attempt to reopen his claim, 
a record of hospitalization from April to May 1990 was 
received, reflecting  diagnoses of continuous alcohol 
dependence and probable dysthymic disorder versus PTSD.  

An October 1994 psychiatric report authored by Ronald G.E., 
Ph.D., M.D. was obtained.  Dr. E. apparently reviewed records 
by the Department of Health and Human Services, Social 
Security Administration, relative to the appellant's overall 
disability.  In particular, Dr. E. reviewed reports of July 
and October 1987 and March 1988 by Charles B. of "Community 
Counseling Services" outlining the appellant's then current 
illness and inability to relate to co-workers and 
supervisors; a multi-specialty panel report of March 1990; an 
August 1990 report by James M., M.D., relative to the 
appellant's then current multiple diagnoses; and an undated 
further multi-specialty panel report relative to recent 
diagnostic testing.  Other reports were noted, all relating 
to the appellant's diagnosed psychiatric disorders.  

Dr. E. noted that the appellant had attempted a variety of 
medications over the course of time in an attempt to manage 
his diagnosed PTSD and intermittent explosive disorder.  With 
regard to the appellant's "psychosocial history" during his 
military service, Dr. E. only reported the appellant's 
account of pre-service sexual abuse and the two claimed in-
service rapes.  Dr. E. observed that the appellant had been 
diagnosed to have a personality disorder, an anxiety 
disorder, and a substance abuse disorder.  Dr. E. further 
observed that the appellant also had an affective disorder.  
He further observed that while it was "never possible to 
determine if an individual [was] being truthful," it was 
possible to examine reports over the course of time and 
determine if there was a consistent pattern of complaints and 
diagnoses.  Dr. E. opined that the appellant's mental 
impairments were genuine, profound and incapacitating.  He 
observed that the appellant had a "profound personality 
disorder," and that it was not manufactured for financial 
remuneration.  He opined that the appellant was not 
malingering.  Dr. E. diagnosed the appellant to have PTSD, 
polysubstance abuse, dysthymia, an intermittent explosive 
disorder, and a mixed personality disorder with histrionic, 
dependency, paranoid, and borderline traits.  

An April 1995 Division of Disability Determination Services 
psychiatric report by Dr. M. reflects diagnoses of recurrent, 
severe, and chronic PTSD; polysubstance abuse; dysthymia; and 
a mixed personality disorder.  In his report, Dr. M. stated 
that the appellant reported he had "survival anxiety and 
guilt, recurrent nightmares, flashbacks, increased anxiety 
and autonomic over arousal."  Dr. M. observed that in 
addition to "combat experience in Vietnam," the appellant 
was "raped on several occasions during basic training and 
later while in the service," and that he was abused as a 
child.

At a March 1997 personal hearing before a hearing officer at 
the RO, the appellant reiterated that he was raped in basic 
training by Staff Sergeant W.  (Transcript [hereafter T.], 
2).  The appellant added that the incident interfered with 
his ability to complete his training "as far as being around 
any blacks," because his assailant was African-American.  He 
stated that he did not report the incident to police or 
medical authorities, (T. 3), and did not tell anyone of the 
rape until 15 years later, when he informed his parents after 
his treatment for PTSD.  (T. 5).  He also reported that he 
was raped by a fellow airman, P.M., after performing guard 
duties.  (T. 6-7).  With regard to his claimed exposure to 
friendly fire, the appellant stated that he was enroute to 
speak with a bunker guard one evening when he was fired upon 
by the bunker guard.  (T. 7-10).  The appellant did not know 
the name of the guard, and he was not questioned about the 
incident.  (T. 11).  Following these incidents, the appellant 
stated that he injured his knee after he stepped in a hole 
while performing guard duties.  (T. 12).  He reiterated that 
during his convalescence, he was hospitalized in a ward with 
severely injured soldiers, awaiting transport to the United 
States.  (T. 15-18).  

The appellant reported that he learned of the death of his 
patrol dog after he left Vietnam.  (T. 18).  The appellant 
stated that he did not know the identity of the person who 
informed him of the death of his dog, but that it was an 
individual who was later assigned to Wright Patterson Air 
Force Base with him.  (T. 19).  The appellant stated that 
over the course of a one-night stay at a hospital, he met a 
severely wounded soldier who had been burned and had several 
of his fingers and his leg amputated in combat.  (T. 24).  
The appellant reported that he had thoughts and dreams of 
this individual, but did not know his name.  (T. 25).  

Analysis

The Board has carefully examined all of the evidence 
submitted in support of the appellant's attempt to reopen his 
claim, and presumed it credible.  Having done so, the Board 
does not find that any of this evidence bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
other words, new and material evidence that is sufficient to 
reopen the claim has not been submitted. 

As a preliminary matter, the Board notes that shortly before 
the RO's April 1996 denial of the appellant's attempt to 
reopen his claim, VA established special evidentiary 
procedures for PTSD claims based upon personal assault.  See 
VA Adjudication Procedure Manual M21-1, ("M21), Part III, § 
5.14c (Feb. 20, 1996).  The Court has previously held that 
the predecessor M21 provisions that dealt with PTSD were 
substantive rules that are the equivalent of VA regulations.  
See, e.g., YR v. West, 11 Vet. App. 393, 398-399 (1999); 
Cohen, 10 Vet. App. at 139; see also Fugere v. Derwinski, 1 
Vet. App. 103, 109 (1990), aff'd, 972 F 2d 331 (Fed.Cir. 
1992).  

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to an appellant applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  However, in 
Routen v. West, 142 F.3d 1434 (Fed.Cir. 1998),  the Federal 
Circuit held that a regulatory amendment altering the burden 
of producing evidence did not constitute "new and material 
evidence," but was instead a procedural change.  Routen, 142 
F.3d at 1443.  

The amendments to M21 do not therefore constitute "new and 
material evidence," in and of themselves, to warrant the 
reopening of this claim.  See Anglin v. West, 11 Vet. App. 
361 (1998).  However, the Board has examined all of the 
recently proffered evidence to ascertain if any information 
has been adduced that would generate further inquiry in 
accordance with the M21 amendments.   Cf. Patton v. West, 12 
Vet. App. 272, 278 (1999) (Observing that in an original 
claim of entitlement to service connection for PTSD, where a 
claim of service connection for another psychiatric disorder 
had previously been denied and unappealed, the M21 amendments 
would not have been sufficient to reopen the claim had the 
former claim been for service connection for PTSD.).

The pertinent facts of record before the Board in May 1989 
may be summarized as follows:

1. While serving on active military duty, 
the appellant was diagnosed to have an 
"inadequate personality," and was noted 
to have reported a long history of 
immature, impulsive behavior including 
chronic fighting with his teachers and 
conflict with his parents;  

2. The appellant was separated from active 
service because of unsuitability, apathy, 
and a defective attitude after becoming 
angry and depressed about his wife's 
infidelity;

3. The appellant's service personnel 
records, and his personal accounts, 
revealed that he was not a combat 
veteran;

4. In November 1987, the appellant reported 
that he had been sexually assaulted in 
basic service training by Staff Sergeant 
W. and, on another occasion, an unnamed 
fellow airman;

5. The appellant reported that while in 
service, he had been fired upon by a 
guard with a machinegun; that he had been 
subjected to numerous mortar attacks; 
that he had witnessed a fighter plane 
exploding and crashing about a mile away 
from him, and that he had been exposed to 
individuals who were severely injured as 
he was being transported back to the 
continental United States;

6. The appellant reported that he was 
sexually assaulted as a child by a family 
friend;

7. The appellant was diagnosed to have 
"pre-military and military" PTSD in 
December 1987.

Clearly "new" is the August 1990 report of USASCRUR.  
However, it does not add any further information with regard 
to the appellant's claimed stressors, nor does it suggest 
that there may be other evidence in existence that would tend 
to substantiate the appellant's claimed stressors by itself 
or in combination with other evidence already of record.  As 
is noted above, the USASCRUR reported that it would not have 
any information in its archives relating to the appellant's 
claimed sexual assaults unless his assailants were tried by 
courts-martial.  The appellant has reported that he did not 
relate the incidents to anyone until many years after 
service, and further inquiry with a view towards 
substantiating the events would not likely produce any 
further substantiation.  Similarly, the agency specifically 
reported that it could not substantiate the appellant's 
account of being the target of "friendly fire," nor could 
it confirm the death of his patrol dog.  To the extent that 
the appellant reported being subject to numerous mortar 
attacks while in Vietnam, the Board finds this information is 
not "new," as it was previously alleged in the appellant's 
substantive appeal submitted prior to the Board's May 1989 
review.   

Records of continuing psychiatric care and psychological 
counseling dated subsequent to the Board's May 1989 are also 
plainly "new," in that they were not previously of record.  
However, the information contained in these medical reports 
is either not "new," in that it reiterates the appellant's 
prior accounts, and it is not material in that it does not 
relate any further information or suggest the existence of 
additional information that would substantiate the 
appellant's claimed stressors.  

Specifically with regard to the reports of Drs. M. and G.E., 
the Board notes that the physicians based their opinions upon 
the appellant's account of being sexually assaulted in 
service.  In this regard, this information was already of 
record at the time of the Board's May 1989 review and is not 
"new."  The recordation of a claimant's account by a 
medical examiner does not, in and of itself, alter the 
account to medical fact.  LeShore v. Brown, 8 Vet. App. 406 
(1995); see Swann v. Brown, 5 Vet. App. 229 (1993); see also 
Reonal v. Brown, 5 Vet. App. 458 (1993) 

As is noted above, Dr. G.E. has reported that the appellant 
is not malingering, and that he has multiple psychiatric 
disorders including PTSD, polysubstance abuse, dysthymia, an 
intermittent explosive disorder and a mixed personality 
disorder.  However, the physician's opinion as to the 
veracity of the appellant's complaints is not material to the 
issue of corroboration of his claimed stressors, nor does it 
suggest the existence of any other information that would 
assist in the reopening of the claim.  

Although the credibility of proffered factual evidence is 
generally presumed, (i.e., in this instance, the Board 
presumes that Dr. G.E. is being truthful in reporting the 
nature of his opinion as to a fact), a physician's opinion 
that the appellant is being truthful is not germane.  Gaines 
v. West, 11 Vet. App. 353 (1998); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  In other words, Dr. G.E.'s opinion as to 
the appellant's veracity does not in and of itself 
corroborate the appellant's account for purposes of reopening 
this claim, especially in light of the appellant's pre-May 
1989 accounts of his in-service stressors.    

Examination of the appellant's March 1997 personal hearing 
testimony does not reveal that the appellant proffered any 
additional material information relevant to his claim, beyond 
that previously of record.  The appellant's reports of being 
raped by Staff Sergeant W.; the incident where he reportedly 
was fired upon by an unnamed bunker guard; the death of his 
patrol dog after he left Vietnam; and his interactions during 
his convalescence with badly wounded soldiers (whose names he 
could not recall) were reiterative of previously submitted 
information.  

Although the appellant did recall the name of his other 
alleged sexual assailant (that of fellow airman P.M.,), he 
proffered no additional information that would lead to 
corroboration of the claimed stressor, and examination of the 
hearing transcript reveals that no other information that 
would suggest the existence of information not of record that 
would substantiate his claim.  Investigation of the 
appellant's allegation (i.e., P.M. having assaulted the 
appellant) would amount to the mounting of a criminal 
investigation, from its onset, into a sexual assault 
allegedly occurring approximately 30 years ago.  Such an 
undertaking is not contemplated in VA's duty to assist.  See 
Myore v. Brown, 9 Vet. App. 498, 505-506 (1996).  The duty to 
assist is not a license for a "fishing expedition" to 
ascertain whether there might be unspecified information 
which could possibly support a claim. Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Reiterating, there is nothing in 
the appellant's account that would suggests that his naming 
of P.M. would lead to other substantiating information with 
regard to the claimed stressor.  See 38 C.F.R. § 3.156(a) 
(Recognizing that the newly submitted evidence may be 
sufficient, "by itself or in combination with other 
evidence," so as to be of such significance that it must be 
considered in order to fairly decide the merits of a claim.).   

In short, the Board finds that the appellant has not 
submitted new and material evidence that is sufficient to 
warrant the reopening of the claim of entitlement to service 
connection for PTSD.  The benefit sought on appeal 
accordingly remains denied.

Additional Matter 

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case the adjudication 
of the claim under the provisions of 38 C.F.R. § 3.156(a) and 
Hodge, supra, it must consider whether the appellant has been 
given adequate notice to respond and, if not, whether he has 
been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). The Board concludes, however, that the appellant 
has been accorded ample opportunity to fully present his 
claim under both the previously applicable and current law 
relative to the reopening of claims.  The  Board's present 
adjudication of this matter without regard to the previously 
applicable Colvin criterion does not prejudice the appellant.  

The Board notes that in a February 1997 Statement of the 
Case, the appellant was specifically advised of the 
provisions of 38 C.F.R. § 3.156 pertaining to the submission 
of new and material evidence.  He made no argument as to this 
provision.  Following a March 1997 personal hearing, the 
appellant was advised in a Supplemental Statement of the Case 
that he had not submitted new and material evidence 
sufficient to reopen this claim, because he had essentially 
proffered evidence cumulative to that of record in May 1989.  

The Board further notes that in VA's unopposed motion to 
remand this matter, granted by the Court in May 1999, the 
appellant was advised that his claim would be readjudicated 
by the Board pursuant to the Hodge decision and the 
provisions of 38 C.F.R. § 3.156(a).  Through his 
representative in October 1999, the appellant referenced his 
submission of June 1998, and argued that he was "definitely 
assaulted and raped while on active duty," and that he 
"very clearly stated" the names and duty assignments of his 
alleged assailants.  The appellant has not argued either the 
previously applicable criteria under Colvin or the currently 
applicable criteria under the provisions of 38 C.F.R. § 
3.156(a) and Hodge.  His primary contention throughout the 
course of these proceedings is that he was subjected to 
stressful experiences while in service, and that these 
experiences led to PTSD.  The appellant so argued without 
regard to either the previously or currently applicable law 
relative to the reopening of claims.  The Board finds that no 
prejudice attaches from its consideration of this matter 
under Hodge.   

It must be emphasized that the operative regulation, 38 
C.F.R. § 3.156, has not changed, and that the appellant was 
provided with notice of such regulation.  For the reasons 
stated immediately above, the Board concludes that the 
appellant has been accorded ample opportunity to fully 
present his claim, and the Board's adjudication of the claim 
using the new, more lenient Hodge standard is not prejudicial 
to the appellant.


ORDER

New and material evidence not having been submitted to reopen 
the claim of service connection for PTSD, the appeal is 
denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 
  As is noted above, the submission of new and material evidence by the appellant is a 
jurisdictional requirement prior to the Board's review of a previously denied claim.  In this 
regard, the Board must examine the newly proffered evidence in light of the relevant part 
of M21 to ascertain if there has been submitted evidence that either falls within or, in 
combination with other evidence, suggests the existence of other evidence as is set forth in 
the relevant portions of M21.  In relevant part, paragraph 5.14c of the M21 provisions 
recognize that: (5) The service record may be devoid of evidence because many victims of 
personal assault, especially sexual assault and domestic violence, do not file official reports 
either with military or civilian authorities. Therefore, development to alternative sources 
for information is critical. Alternative sources that may provide credible evidence of the in-
service stressor include: (a) Medical records from private (civilian) physicians or 
caregivers who may have treated the veteran either immediately following the incident or 
sometime later; (b) Civilian police reports; (c) Reports from crisis intervention centers 
such as rape crisis centers or centers for domestic abuse; (d) Testimonial statements from 
confidants such as family members, roommates, fellow service members, or clergy; (e) 
Copies of personal diaries or journals.
. . .

(8) Rating board personnel must carefully evaluate all the available evidence. If the 
military record contains no documentation that a personal assault occurred, alternative 
evidence might still establish an in-service stressful incident. Behavior changes that 
occurred at the time of the incident may indicate the occurrence of an in-service stressor. 
Examples of behavior changes that might indicate a stressor are (but not limited to): (a) 
Visits to medical or counseling clinic or dispensary without a specific diagnosis or specific 
ailment; (b) Sudden requests that the veteran's military occupational series or duty 
assignment be changed without other justification;  . .  ., (e) Lay statements describing 
episodes of depression, panic attacks or anxiety but no identifiable reasons for the 
episodes; . . . .  (h) Evidence of substance abuse such as alcohol or drugs; . . . .  See 
M21-1, Part III,  5.14c, (5), (8).

